Title: From Thomas Jefferson to Albert Gallatin, 23 August 1802
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Dear Sir
            Monticello Aug. 23. 1802.
          
          Your three letters of Aug. 19. 19. & 20. are recieved. I now return you the Missisipi regulations signed. I should think the modification you propose of inserting ‘Vice-consul or other authorised agent’ a necessary one. it appears proper to remove Head of Waldoborough, as his failure after such warning to render his accounts is a sure symptom that he is using the public money: and I shall be ready to sign a commission for any body recommended by Genl. Dearborne. I have never heard a word from mr Page of his non-acceptance, nor I imagine have you, as you do not say so. the fact is too much to be apprehended from his letters to Dr. Tucker mentioned by you. should he decline I believe there can be no competition with Doctr. John Shore for the office, for whom therefore a commission may be made out. there has been a time when he would have accepted it, and I am in hopes he will now.
          I had written yesterday to mr Smith, after a conference with mr Madison on the measures to be pursued with respect to the Barbary powers, on the state of things as supposed to exist at the date of your letter of Aug. 16. the receipt of another letter from him after mine of yesterday had gone to the post office informs me of the declaration of war by the Emperor of Marocco. I have this day written a second letter to mr Smith, making the alterations in the former which are rendered necessary by this circumstance, and particularly approving of his proposition to send another frigate in addition to the New York. but for particulars I must refer you to those letters which I have asked him to communicate to yourself & Genl. Dearborne. I wish much to hear that you have left the Federal city, as I think the danger of remaining there great, in this season. nothing else would prevent my going there now, as the transaction of the public business here is infinitely more laborious, than it would be there, and leaves it in my power to be of little use to my private matters. Accept assurances of my affectionate esteem & respect.
          
            Th: Jefferson
          
        